Citation Nr: 0916241	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  02-07 000	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to an evaluation in excess of 60 percent for 
a disorder characterized by dizziness, hearing loss, and 
tinnitus. 

2.  Entitlement to an evaluation in excess of 10 percent for 
otitis media of the right ear.  

3.  Entitlement to a compensable evaluation for status post 
tympanoplasties for perforated tympanic membrane with 
Eustachian tube dysfunction.  

4.  Entitlement to an effective date prior to May 15, 2006, 
for a total rating based on individual unemployability due to 
service connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran has had multiple periods of active duty for 
training and inactive duty for training with the Air Force 
Reserve and the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  The first three issues of this appeal 
were before the Board in August 2003 but were remanded for 
additional development. 


FINDING OF FACT

On April 15, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran, 
through her authorized representative, that a withdrawal of 
this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or 
her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through her authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


